                                                                                       Case 1:20-cv-00787-AWI-BAM Document 11 Filed 08/27/20 Page 1 of 2


                                                                                1 HEFNER, STARK & MAROIS, LLP
                                                                                  Thomas P. Griffin, Jr., Esq. (SBN 155133)
                                                                                2    tgriffin@hsmlaw.com
                                                                                3 2150  River Plaza Drive, Suite 450
                                                                                  Sacramento, CA 95833
                                                                                4 Telephone: 916.925.6620
                                                                                  Facsimile: 916.925.1127
                                                                                5
                                                                                  ABRAMS, FENSTERMAN, FENSTERMAN,
                                                                                6 EISMAN, FORMATO, FERRARA,
                                                                                7 WOLF & CARONE, LLP
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP




                                                                                  Seth L. Berman, Esq. (pro hac vice admission being requested)
                                                                                8   sberman@abramslaw.com
                                                                                  3 Dakota Drive, Suite 300
                                                                                9 Lake Success, NY 11042
                                                                               10 Telephone: 516.328.2300
                                                                                  Facsimile: 516.328.6638
                    Tel: 516.328.2300 | Fax: 516.328.6638




                                                                               11
                          3 Dakota Drive, Suite 300
                           Lake Success, NY 11042




                                                                                  Attorneys for Plaintiff YELLOWCAKE, INC.
                                                                               12
                                                                               13                             UNITED STATES DISTRICT COURT
                                                                               14                            EASTERN DISTRICT OF CALIFORNIA
                                                                               15
                                                                               16    YELLOWCAKE, INC., a California                )    Case No.: 1:20-CV-00787-AWI-BAM
                                                                               17    corporation,                                  )
                                                                                                  Plaintiff,                       )    ORDER GRANTING STIPULATION
                                                                               18                                                  )    TO CONTINUE MANDATIORY
                                                                                             v.                                         SCHEDULING CONFERENCE
                                                                               19                                                  )
                                                                                     MORENA MUSIC, INC., a                         )    (Doc. No. 10)
                                                                               20    California corporation; EDUARDO               )
                                                                               21    LEON, d/b/a LONG PLAY MUSIC;                  )    Judge: Hon. Barbara A. McAuliffe
                                                                                     and Does 1 through 50, inclusive,             )
                                                                               22                                                  )
                                                                                                            Defendants.            )
                                                                               23
                                                                               24
                                                                               25           Pursuant to the stipulation of the parties filed on August 26, 2020, and to accommodate the
                                                                               26 Court’s calendar, IT IS HEREBY ORDERED that the Initial Scheduling Conference is continued
                                                                               27 from 9/3/2020 to October 6, 2020 at 9:00 AM in Courtroom 8 (BAM) before the undersigned. A
                                                                               28 Joint Scheduling Report shall be filed at least one (1) week prior to the conference. The parties are

                                                                                                               ORDER GRANTING STIPULATION
                                                                                      Case 1:20-cv-00787-AWI-BAM Document 11 Filed 08/27/20 Page 2 of 2


                                                                                1 encouraged to appear at the conference by telephone with each party using the following dial-in
                                                                                2 number and access code: dial-in number 1-877-411-9748; access code 3219139.
                                                                                3
                                                                                4 IT IS SO ORDERED.
                                                                                5      Dated:    August 27, 2020                          /s/ Barbara   A. McAuliffe          _
                                                                                6                                                   UNITED STATES MAGISTRATE JUDGE
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP




                                                                                7
                                                                                8
                                                                                9
                                                                               10
                    Tel: 516.328.2300 | Fax: 516.328.6638




                                                                               11
                          3 Dakota Drive, Suite 300
                           Lake Success, NY 11042




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                              ORDER GRANTING STIPULATION
